                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


THE NOCO COMPANY                         )       Case No. 1:19-cv-00196
                                         )
               Plaintiff,                )       JUDGE SOLOMON OLIVER, JR.
                                         )
         v.                              )
                                         )
YAN KHAUSTOV                             )
D/B/A KHAUSTOV-AMZ                       )
                                         )
               Defendant.                )



           PLAINTIFF’S MOTION FOR LEAVE TO SERVE DEFENDANT BY
                           ALTERNATIVE MEANS


         Plaintiff The NOCO Company (“NOCO”), pursuant to Fed. R. Civ. P. 4(f)(3),

moves this Court for leave to serve the foreign Defendant Yan Khaustov d/b/a

khaustov-amz (“Defendant”) through a known E-mail address. NOCO has undertaken

substantial efforts to obtain service upon Defendant through traditional means, but has

been unsuccessful. NOCO has made good faith efforts to serve Defendant by: (i)

attempting service via registered mail, (ii) requesting that Defendant waive service,

and (iii) conducting an exhaustive search for Defendant’s current physical address.

Despite its best efforts, NOCO has been unable to perfect service. For the reasons

outlined in the attached Memorandum in Support and the attached Declaration of Sean

P. Malone, E-mail service is permitted by rule, comports with due process, and

represents the best available means of perfecting service. Accordingly, NOCO

respectfully requests that this Court grant it leave to serve Defendant via E-mail.



{K0744610.1}                                 1
               Respectfully submitted,

               KOHRMAN JACKSON & KRANTZ LLP

               /s/ Jon J. Pinney
               JON J. PINNEY (0072761)
               SEAN P. MALONE (0076353)
               DAVID R. POSTERARO (0024661)
               One Cleveland Center, 29th Floor
               1375 East Ninth Street
               Cleveland, Ohio 44114
               Phone: 216-696-8700
               Fax: 216-621-6536
               Email: jjp@kjk.com; spm@kjk.com;
               drp@kjk.com

               Counsel for Plaintiff




{K0744610.1}     2
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


THE NOCO COMPANY                          )       Case No. 1:19-cv-00196
                                          )
                Plaintiff,                )       JUDGE SOLOMON OLIVER, JR.
                                          )
         v.                               )
                                          )
YAN KHAUSTOV                              )
D/B/A KHAUSTOV-AMZ                        )
                                          )
                 Defendant.               )



   MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
           SERVE DEFENDANT BY ALTERNATIVE MEANS


    I.         INTRODUCTION

         Plaintiff The NOCO Company (“Plaintiff”), instituted this action against

Defendant Yan Khuastov d/b/a khaustov-amz (“Defendant”) for infringement of

various intellectual property rights. Specifically, NOCO alleges that Defendant, using

Amazon.com, through the Amazon storefront khaustov-amz, sold NOCO products

without authorization, thereby: (i) engaging in unfair competition, (ii) tortiously

interfering with contracts, (iii) infringing upon NOCO’s trademarks, (iv) diluting

NOCO’s trademarks, and (v) violating Ohio’s Deceptive Trade Practices Act.

         In order to obtain an address at which service on Defendant could be achieved,

NOCO has subpoenaed Amazon, utilized TransUnion’s and Lexis Advance’s commercial

search tools, searched USPTO and Copyright Office databases, searched Facebook and

other social media sites, searched OpenCorporates, searched Google, and otherwise

attempted to locate Defendant. Having been unable to do so, NOCO, by and through

{K0744610.1}                                  3
counsel, hereby respectfully requests that this honorable Court, pursuant to Fed. R.

Civ. P. 4(f)(3), grant it leave to serve Defendant by alternative means. Specifically, this

Court should permit service via E-mail.

    II.        FACTUAL BACKGROUND

          NOCO has been aware, since at least November 20, 2018, that Defendant was

selling NOCO’s products and utilizing NOCO’s intellectual property, without

authorization, on amazon.com. Malone Decl. ¶¶ 5-6. At the time NOCO discovered

Defendant’s infringement, the only identifying information available to NOCO was

Defendant’s Amazon storefront. See Malone Decl. ¶ 7. NOCO used that information to

subpoena Amazon.com, Inc. (“Amazon”) under the terms of the Digital Millennium

Copyright Act (“DMCA”). Malone Decl. ¶¶ 8-9.

          Through its DMCA subpoena to Amazon, NOCO was able to obtain contact

information for the individual operating the offending account. Malone Decl. ¶ 10.

Specifically, Amazon provided an address for Defendant in Sortavala, Russia (the

“Russian Address”). Id.

          On January 2, 2019, NOCO sent a letter informing Defendant that it was selling

NOCO’s products without authorization and that such sales violated NOCO’s rights

(the “Letter”). Malone Decl. ¶ 11. The Letter also requested that Defendant cease such

conduct immediately. Malone Decl. ¶ 12.

          Defendant did not respond to the letter, and, upon information and belief, did

not cease selling NOCO’s products. Malone Decl. ¶¶ 12-13. Accordingly, NOCO filed its

Complaint on January 25, 2019. See Malone Decl. ¶ 14.




{K0744610.1}                                  4
         On January 28, 2019, NOCO attempted to serve Defendant at the Russian

Address via registered mail. Malone Decl. ¶ 15. On June 10, 2019, the United States

Postal Service indicated that delivery had failed because the package was unclaimed at

the Russian Address. Malone Decl. ¶ 16.

         Since filing its complaint, NOCO has been attempting to achieve service on

Defendant. In addition to attempting service by registered mail, Plaintiff requested

that Defendant waive service. On June 10, 2019, NOCO sent Defendant a waiver

request, pursuant to Fed. R. Civ. P. 4(d). Malone Decl. ¶ 17. Defendant has not

responded to that request. Malone Decl. ¶ 18.

         Additionally, NOCO has made repeated attempts to identify Defendant’s current

physical address. To that end, NOCO has employed commercial databases offered by

LexisNexis and TransUnion – to no avail. Malone Decl. ¶¶ 19-20. NOCO has also

searched USPTO databases including TESS, AppFT and PatFT as well as the

Copyright Office’s Public Catalog. Malone Decl. ¶ 19. No records connected to

Defendant were available. Malone Decl. ¶ 20. NOCO conducted Facebook, Twitter,

Instagram, and LinkedIn searches for Defendant, but no profiles were identified which

could be linked to Defendant. Malone Decl. ¶¶ 19-20. NOCO also searched

opencorporates.com for a registration of Defendant’s trade name anywhere in the world,

or any business registered to Defendant. Malone Decl. ¶ 19. That search also turned up

nothing. Malone Decl. ¶ 20. NOCO has also utilized more general search engines,

including Google and Bing, to attempt to secure a valid address for Defendant. Malone

Decl. ¶ 19. None of Plaintiff’s efforts have identified Defendant’s current address.

Malone Decl. ¶ 20.



{K0744610.1}                                 5
           NOCO has attempted, as detailed above, to obtain a current address for

Defendant since discovering that that Russian Address was not correct. Despite its best

efforts, NOCO has been unable to do so. As such, service remains unperfected. In order

to perfect service, NOCO requests that this Court grant it leave to serve Defendant

through E-mail.

    III.       LAW AND ARGUMENT

           The Federal Rules of Civil Procedure provide for international service by

nontraditional means in cases where ordinary methods are unavailable or ineffective.

Generally, with regard to international defendants, Fed. R. Civ. P. 4(f) provides that an

individual “may be served at a place not within any judicial district of the United

States: (1) by any internationally agreed means of service that is reasonably calculated

to give notice, such as those authorized by the Hague Convention on the Service Abroad

of Judicial and Extrajudicial Documents; (2) . . . by a method that is reasonably

calculated to give notice . . . ; or (3) by other means not prohibited by international

agreement, as the court orders.”

           Plaintiff moves the Court for leave to serve Defendant under Rule 4(f)(3).

Plaintiff seeks leave to serve Defendant under this specific provision because any

attempt to serve Defendant through the channels contemplated by the Hague

Convention on the Service Abroad of Judicial and Extrajudicial Documents (“Hague

Convention”) would be futile. While the Russian Federation is a signatory to the

Hague Convention, it refuses to serve letters of request from the United States for




{K0744610.1}                                    6
service of process presented under its terms.1 See Phoenix Process Equip. Co. v. Capital

Equip. & Trading Corp., 250 F. Supp. 3d 296 (W.D. Ky. 2017) (“Russia's Central

Authority refuses to serve process sent to it by United States litigants.”)

         Numerous cases acknowledge this reality and accordingly spare plaintiffs the

fruitless burden of attempting service in Russia under the terms of the Hague

Convention. See, e.g. Nuance Comm., Inc. v. Abbyy Software House, 626 F.3d 1222 (Fed.

Cir. 2010); Arista Records LLC v. Media Services LLC, 2008 U.S. Dist. LEXIS 16485

(S.D.N.Y. 2008).

         Further, “there is no requirement that a party first exhaust the other methods

contemplated in Rule 4(f) subsections (1) and (2) before petitioning the court for

permission to use alternative means under Rule 4(f)(3).” FTC v. Repair All PC, LLC,

2017 U.S. Dist. LEXIS 83173 (N.D. Ohio 2017). Indeed, “[n]o such requirement is found

in the Rule's text, implied by its structure, or even hinted at in the advisory committee

notes.” Phoenix Process Equip. Co. v. Capital Equip. & Trading Corp., 250 F. Supp. 3d

296, 306 (W.D. Ky. 2017) quoting Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d

1007, 1015 (9th Cir. 2002).

         Therefore, an attempt to perfect service under the terms of the Hague convention

is futile and not required by the Civil Rules. Accordingly, Plaintiff’’s request for leave to

perfect service under the terms of Rule 4(f)(3) is appropriate. The controlling question,

then, is whether E-mail service is prohibited by international agreement. When

considering this question, courts “have repeatedly found that email service is not

prohibited.” Protective Co. v. Ctr. For Advanced Spine Techs., No. 1:14-cv-005, 2014 U.S.

1
 State Dept. Judicial Assistance Country Information, Russian Federation, available at:
https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianFederation.html
(last updated Nov. 15, 2013).

{K0744610.1}                                           7
Dist. LEXIS 196753, at *12 (S.D. Ohio 2014) (finding that courts may order service by

E-mail pursuant to Fed. R. Civ. P 4(3) “where appropriate”). Courts have the “discretion

to tailor the proceedings and order an alternative method of service under Rule 4(f)(3),

provided, of course, that such service comports with due process requirements.”

Tillotson Corp. v. Supermax Corp. Bhd., 2008 U.S. Dist. LEXIS 129977, *9-10 (N.D.

Georgia 2008).

         E-mail service comports with due process requirements because it is reasonably

calculated to notify the Defendant of this lawsuit. To be permissible, a method of

service must be “reasonably calculated” to notify interested parties of the lawsuit and

allow them an opportunity to respond or object. Mullane v. Cent. Hanover Bank & Trust

Co., 339 U.S. 306, 314 (1950).

         Here, NOCO seeks to serve Defendant through the email.ru account associated

with Defendant’s Amazon storefront, which was provided by Amazon in response to

NOCO’s DMCA subpoena (the “RU E-mail”). See Malone Decl. ¶ 10. The RU E-mail is

the primary means by which Defendant conducts its online business. Malone Decl. ¶ 21.

Accordingly, this type of service is reasonably calculated to apprise Defendant of this

lawsuit. Further, E-mails sent to the RU E-mail have not “bounced” or been marked as

undeliverable or rejected in any way. Malone Decl. ¶ 22. Because Defendant conducts

its business entirely online, and uses the RU E-mail to do so, service upon Defendant

through the RU E-mail is not only reasonably calculated to notify Defendant of the

lawsuit, but it is the best available means for notifying Defendant. See Chanel, Inc. v.

Xu, 2010 U.S. Dist. LEXIS 6734, at *10 (W.D. Tenn. 2010) (finding that E-mail service

is the method most likely to reach e-commerce merchants). Therefore, such service not



{K0744610.1}                                8
only complies with procedural requirements under the Civil Rules, but also comports

with constitutional and judicial notions of due process.

    IV.        CONCLUSION

          For the reasons outlined above, NOCO requests that this Court, in accordance

with Fed. R. Civ. P. 4(f)(3), grant it leave to serve Defendant by E-mail. As a courtesy, a

proposed order granting the relief requested is attached hereto as Exhibit A.

                                             Respectfully submitted,

                                             KOHRMAN JACKSON & KRANTZ LLP

                                             /s/ Jon J. Pinney
                                             JON J. PINNEY (0072761)
                                             SEAN P. MALONE (0076353)
                                             DAVID R. POSTERARO (0024661)
                                             One Cleveland Center, 29th Floor
                                             1375 East Ninth Street
                                             Cleveland, Ohio 44114
                                             Phone: 216-696-8700
                                             Fax: 216-621-6536
                                             Email: jjp@kjk.com; spm@kjk.com;
                                             drp@kjk.com

                                             Counsel for Plaintiff



                                CERTIFICATE OF SERVICE

          I certify that a true and accurate copy of the foregoing was filed electronically

this 9th day of July, 2019. Notice of this filing will be sent to all parties by operation of

the court’s electronic filing system and the Clerk of Courts. Parties may access this

filing through the Court’s system.

                                                    /s/ Jon J. Pinney
                                                    Jon J. Pinney (0072761)



{K0744610.1}                                    9
